Citation Nr: 0945694	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  03-01 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1974 to August 
1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to a TDIU rating.  In September 2006, the 
Veteran was afforded a Travel Board Hearing before the 
undersigned Veterans Law Judge.  In February 2007, the Board 
remanded the claim and in June 2008, the Board denied the 
claim.

The Veteran appealed the June 2008 Board decision denying his 
claim to the United States Court of Appeals for Veterans 
Claims.  Pursuant to a Joint Motion for Remand, in a July 
2009 Order, the Court vacated the Board decision and remanded 
the claims to the Board for readjudication, in accordance 
with the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The Board regrets the additional delay in this long-standing 
appeal.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claim requires additional 
development.

VA regulations provide for a TDIU rating when the schedular 
rating is less than total, where it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) 
(2009).

Here, the record reflects that, at the time of the prior June 
2008 Board decision, the Veteran was service connected for a 
right ankle disability (post-traumatic osteoarthritis of the 
left ankle) and a low back disability (degenerative disc 
disease of the lumbosacral spine), each rated as 20 percent 
disabling.  He also was in receipt of a separate 10 percent 
rating for radiculopathy in the left lower extremity 
associated with his low back disability, and his combined 
disability rating was 50 percent.  As noted in the Joint 
Motion for Remand, the RO in June 2008 granted service 
connection and assigned a 20 percent rating for a left knee 
disability (left medial meniscal tear and chondromalacia), 
bringing the Veteran's total combined disability rating to 60 
percent.  Those service-connected conditions may be 
considered as a single disability because they stem from the 
same etiology.  Accordingly, the Veteran has the equivalent 
of a single service-connected disability, rated as 60 percent 
disabling, and, thus, the percentage criteria of 38 C.F.R. 
§ 4.16(a) are met.  

The remaining question therefore is whether the Veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities, and the 
Board believes that a VA examination will be helpful in 
resolving this question.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  The Board 
acknowledges an April 2005 statement from a private medical 
provider indicating that the Veteran was totally disabled 
from his "usual profession" due his service-connected right 
ankle and low back disabilities.  That private physician 
subsequently opined in an October 2008 statement that the 
Veteran's service-connected right ankle, low back, and left 
knee disabilities precluded all forms of employment.  
Thereafter, a VA physician indicated in a September 2009 VA 
outpatient treatment note that the Veteran had "several 
chronic musculoskeletal problems," including low back pain, 
right foot, and left shoulder pain, which rendered him 
"unable to work."  Significantly, however, the VA physician 
did not specify that the Veteran was precluded from working 
solely due to his service-connected disabilities.  
Additionally, neither the VA examiner nor the private 
physician provided a rationale for the findings or indicated 
that they were based on a review of the Veteran's claims 
folder.  The Board therefore finds that those physicians' 
opinions, standing alone, are too speculative to warrant a 
grant of the benefits sought on appeal.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  To ensure a thorough examination and 
evaluation, each of the Veteran's service-connected 
disabilities must be viewed in relation to its history.  
38 C.F.R. § 4.1 (2009). 

The Board recognizes that the Veteran was previously afforded 
a VA examination in May 2007 to address the severity of his 
service-connected right ankle and low back disabilities, as 
well as his left lower extremity radiculopathy.  The VA 
examiner stated in a May 2007 opinion that the Veteran's 
service-connected right ankle and low back disabilities and 
left lower extremity radiculopathy would prevent him from 
working in his prior occupation as truck driver.  However, in 
a September 2007 addendum opinion, that examiner indicated 
that the Veteran's service-connected disabilities would not 
preclude sedentary employment, such clerical work, bench 
work, or solicitation and teaching.  Significantly, that VA 
examiner's May and September 2007 opinions preceded the award 
of service connection for a left knee disability and did not 
take into account that disability in determining that the 
Veteran was not unemployable due to the aggregate impact of 
his service connected disabilities.  

Because there has been a change in the Veteran's service-
connected disability status, the Board finds that an 
additional examination and medical opinion is warranted to 
address the impact of the Veteran's service-connected 
disabilities on his ability to secure or follow a 
substantially gainful occupation.  Friscia v. Brown, 7 Vet. 
App. 294 (1995) (VA has a duty to supplement the record by 
obtaining an examination that includes an opinion as to the 
effect of the Veteran's service-connected disabilities on his 
ability to secure or follow a substantially gainful 
occupation). 

Additionally, the June 2008 RO rating decision that granted 
service connection and assigned a 20 percent rating for a 
left knee disability has not yet been associated with this 
claims folder.  Because that rating decision and any 
subsequent RO adjudicative actions are pertinent to the 
Veteran's claim for a TDIU rating, they should be obtained on 
remand.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Finally, it appears that VA medical records may be 
outstanding.  The September 2009 VA outpatient treatment 
record indicated that the Veteran was receiving ongoing 
treatment for his service-connected and nonservice-connected 
orthopedic disabilities.  However, with the exception of that 
treatment record, no VA medical records dated since July 2005 
have been associated with the claims folder.  Because it 
appears that there may be outstanding VA medical records 
dated since November 2002 that may contain information 
pertinent to the Veteran's TDIU claim, those records are 
relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) 
(2009); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, this case is REMANDED for the following action:

1.  Obtain and associate with the claims 
folder a copy of the June 2008 RO rating 
decision and any other RO adjudicative 
actions taken since the December 2007 
supplemental statement of the case.

2.  Obtain and associate with the claims 
folder all medical records from the VA New 
York Harbor Healthcare System, the VA 
Hudson Valley Healthcare System, and the 
VA Medical Center in Albany, New York, 
dated since July 2005.  

3.  After the above records have been 
obtained, schedule the Veteran for a VA 
examination to evaluate the impact of his 
service-connected disabilities on his 
employability.  The claims folder must be 
reviewed by the examiner in conjunction 
with the examination and the review should 
be noted in the examination report.  The 
examiner should opine as to whether the 
Veteran's service-connected disabilities 
(osteoarthritis of the right ankle, 
degenerative disc disease of the lumbar 
spine, radiculopathy in the left lower 
extremity, and a medial meniscal tear and 
chondromalacia of the left knee), without 
consideration of his nonservice-connected 
disabilities, render him unable to secure 
or follow a substantially gainful 
occupation.  The opinion should be 
reconciled with all other evidence of 
record, including the Veteran's private 
and VA medical treatment records, the 
April 2005 and October 2008 statements 
from the private physician, opining that 
the Veteran's service connected 
disabilities render him totally from his 
usual profession and preclude other forms 
of employment, the September 2009 VA 
outpatient treatment note indicating that 
the Veteran is unable to work due to 
service-connected low back pain and 
nonservice-connected right foot and left 
shoulder pain, and the May and September 
2007 opinions of a VA examiner indicating 
that while the Veteran's service-connected 
disabilities prevent him from working in 
his prior occupation as truck driver, they 
do not preclude sedentary employment, such 
clerical work, bench work, or solicitation 
and teaching.  

4.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow an appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


